Citation Nr: 0619692	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  94-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to the service-connected left 
knee disability. 

2.  Entitlement to service connection for a right knee 
disability, secondary to the service-connected left 
knee disability.

3.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability prior to January 3, 
1995.

4.  Entitlement to a disability rating in excess of 50 
percent for a left knee disability from March 1, 2000.  

5.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability from June 1, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL


The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
March 1966.

This case comes to the Board of Veterans' Appeals 
(Board) from February 1993 and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) 
Phoenix, Arizona, Regional Office (RO).  The February 
1993 rating decision denied entitlement to an increased 
rating for the service-connected left knee disability 
and denied entitlement to service connection for a 
right knee disability as secondary to the service-
connected left knee disability.  The August 1995 rating 
decision denied entitlement to a low back disability as 
secondary to the service-connected left knee 
disability.

In a September 1995 rating decision, the RO assigned a 
20 percent rating for left chondromalacia patella with 
arthroscopic shaving, open lateral release, and 
arthritic changes, effective from July 6, 1992.  In 
subsequent rating decisions, increased ratings were 
granted; however, the appeal remains viable for those 
portions of the appeal period in which a 100 percent 
rating pursuant to the provisions of 38 C.F.R. § 4.30 
has not been assigned.  The issues on the title page 
have been phrased to reflect the left knee disability 
rated 20 percent prior to January 3, 1995; 100 percent 
from January 3, 1995, through May 31, 1995; 20 percent 
from June 1, 1995, through April 3, 1997; 100 percent 
from April 4, 1997, through June 30, 1997; 20 percent 
from July 1, 1997, through January 28, 1999; 100 
percent from January 29, 1999, through February 29, 
2000; 50 percent from March 1, 2000, to April 10, 2000; 
100 percent from April 11, 2000, to May 31, 2001; and, 
30 percent from June 1, 2001.  The Board will not 
address the four periods in which the RO has already 
assigned a 100 percent rating because the maximum 
benefit has been granted.  Theses periods are from 
January 3, 1995, through May 31, 1995; April 4, 1997, 
through June 30, 1997; January 29, 1999, through 
February 29, 2000; and, April 11, 2000, to May 31, 
2001.    

In June 1993 and March 1996 the veteran testified 
before an RO hearing officer.  In December 1995 and in 
January 1999, he testified before Veterans Law Judges 
who are no longer employed by the Board.  In October 
2005, the veteran testified before the undersigned.  

The case was last before the Board in April 2005, at 
which time the Board remanded the case to the RO for 
additional development.  The case has been returned to 
the Board for further appellate review.  

Entitlement to a schedular rating higher than 30 
percent for total knee replacement for the rating 
period from June, 1, 2001, is addressed in the REMAND 
portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Competent medical evidence reflects that it is at 
least as likely as not that the service-connected left 
knee disability aggravated the veteran's lumbar spine 
degenerative disc disease and degenerative joint 
disease.   

2.  Competent medical evidence reflects that it is at 
least as likely as not that the service-connected left 
knee disability aggravated the veteran's right knee 
degenerative joint disease.   

3.  For the portion of the appeal period prior to 
January 3, 1995, the left knee joint is manifested by 
pain-free range of flexion to 40 degrees, mild patellar 
subluxation, and complaints of weakness and giving out.  

4.  For the portion of the appeal period from June 1, 
1995, through April 3, 1997, the left knee joint is 
manifested by status post left patellectomy, complaints 
of swelling, pain, and instability, and decreased left 
knee range of motion in both flexion and extension.  

5.  For the appeal period from July 1, 1997, through 
January 28, 1999, the left knee joint is manifested by 
range of motion from zero to 90 degrees, atrophy of the 
left thigh and calf, and giving out unexpectedly; 
additional disability due to painful motion and 
weakness is shown.  

6.  From July 1, 1997, through January 28, 1999, 
neither limitation of extension, nor subluxation, nor 
instability of the left knee is shown.  

7.  For the appeal period from March 1, through April 
10, 2000, severe painful motion of the prosthetic knee 
joint is shown.


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection 
for lumbar spine degenerative disc disease and 
degenerative joint disease are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

2.  The requirements for secondary service connection 
for right knee degenerative joint disease are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

3.  For the appeal period prior to January 3, 1995, the 
criteria for a schedular rating greater than 20 percent 
for left knee limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (2005).

4.  For the appeal period prior to January 3, 1995, the 
criteria for a separate 10 percent schedular rating for 
left knee mild subluxation are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

5.  For the appeal period from June 1, 1995, through 
April 3, 1997, the criteria for a schedular rating 
greater than 20 percent for left knee limitation of 
flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260 (2005).

6.  For the appeal period from June 1, 1995, through 
April 3, 1997, the criteria for a separate 10 percent 
schedular rating for left knee limitation of extension 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5261 (2005).

7.  For the appeal period from July 1, 1997, through 
January 28, 1999, the criteria for a 30 percent 
schedular rating for left knee limitation of flexion 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2005).

8.  For the appeal period from March 1 through April 
10, 2000, the criteria for a 60 percent schedular 
rating for left knee replacement (prosthesis) are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) 
(2005).  VA must tell a claimant the types of medical 
and lay evidence that the claimant could submit that is 
relevant to establishing disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate his claims.  VA 
provided rating decisions, statements of the case, and 
supplemental statements of the case.  VA sent notice 
letters in April 2005 and in March 2006.  These 
documents provide notice of the law and governing 
regulations as well as the reasons for the 
determinations made regarding the claims.  These 
documents informed the veteran of what evidence is 
needed to substantiate the claims.  The letters also 
told the veteran what evidence he was responsible for 
obtaining and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims 
files.  All identified evidence has been accounted for 
to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); 
see also 38 C.F.R. § 3.159(c).  VA sent its first 
notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In April 2005. the Board remanded the 
case in order to ensure due process of law.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) determined that only VA's failure to point out 
what evidence is needed to substantiate the claim would 
be unfairly prejudicial to the veteran.  Because VA has 
pointed out what evidence is needed, no unfair 
prejudice has resulted.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, the Court held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Notice that a 
disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded must be included.  

In the present appeal, service connection and increased 
disability ratings are granted and the RO must 
determine the correct effective dates for each claim 
and must assign initial disability ratings for the low 
back and for the right knee.  If the veteran is not 
satisfied with the effective dates assigned by the RO 
or with the rating assigned the low back or right knee, 
he is invited to submit a notice of disagreement (NOD).  
Thus, the veteran will not be unfairly prejudiced by 
Board's action at this time.



Secondary Service Connection

Service connection may be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 
1131; 38 C.F.R. § 3.303(a).   

Each disabling condition shown by service medical 
records, or for which the veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  

Secondary service connection is available where a 
service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Competent medical evidence is 
required to link directly or secondarily the claimed 
condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once the evidence has been assembled, the Board 
assesses the credibility and weight to be given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need demonstrate an 
approximate balance of positive and negative evidence 
in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Low Back Disability 

The Board notes that the veteran reportedly injured his 
back in 1969 (after active service) while lifting a 
heavy weight.  In June 1993, he asserted that this back 
injury was due in part to an inability to bend at the 
knees while lifting that weight, thus implicating the 
service-connected left knee.  The Board finds the 
assertion plausible, because a November 1966 VA 
examination report reflects that the service-connected 
left knee had painful, limited motion.  

Current low back-related diagnoses include lumbar spine 
degenerative disc disease and degenerative joint 
disease.  

A November 1992 VA examination report does not address 
the etiology of any low back symptom.  A March 1997 VA 
examination report reflects that the physician who 
performed the November 1992 VA examination was again 
the examiner.  In March 1997, the physician stated the 
following:

   I cannot see any evidence in his service 
record that his back was injured, however, as 
I mentioned in my last examination, that it 
could be possible a connection, because of 
some altered gait that he has had for some 
time, and time again, when they become 
symptomatic, which is a service-connected 
ratable disability, his knee.

Thus, the VA physician related the veteran's altered 
gait to the service-connected left knee disability and 
related current low back symptoms to the altered gait.  
The VA physician also attributed "much of his back 
problems" to obesity, discussed the service-connected 
left knee, and concluded with, "I think that there may 
be a increases [sic] manifestation of his low back 
problems, which are proximately caused by the service 
connection.  I think he has some grounds for claiming 
that his back could be aggravated by his knee."  The 
physician offered a diagnosis of degenerative arthrosis 
of the lumbosacral spine at the L5 level.  The Board 
finds this opinion to be based on corrects facts and 
therefore persuasive.

The medical evidence that can be viewed as negative 
includes a February 2000 VA joints examination report 
that reflects that an examiner determined that the low 
back disorder was not caused or aggravated by the 
service-connected left knee.  The examiner based this 
opinion on the premise that the 1969 low back injury 
was the root cause of the lumbar spine problem.  The 
Board does not find this opinion very persuasive 
because the examiner appears not to have considered any 
role that the left knee played in causing the 1969 back 
injury and the examiner did not explain why left knee-
related altered gait and weight shifting could not 
aggravate the low back.  

In an October 2004 report, Robert Adelaar, M.D., 
professor and chairman of orthopedic surgery at a 
university medical school explained:  

   As to the question of the right knee and low 
back, the left knee had a disability which 
would cause it to decrease its weight bearing 
capacity and shift stress to the other leg and 
to the back.  However, it is my opinion that 
any symptoms caused by shifting stresses to 
the other limb or low back would aggravate a 
preexisting problem and are not part of this 
diagnosis.  

Dr. Adelaar also reported the following:

   ...there is a condition of degeneration in the 
lumbar spine which is not related to the left knee 
but symptoms may be related to the low back as the 
weight may be shifted abnormally from the normal 
gait in this particular instance.  In my opinion, 
it creates no long lasting or permanent diagnosis 
related to the left knee.  In 1969, there was also 
an industrial accident in which he actually 
injured his back in the process of lifting a 
patient; therefore, in the records, there is some 
evidence established that there are other injuries 
unrelated to the left knee that could account for 
ongoing symptoms in the lumbar spine.

Dr. Adelaar concluded that it is not medically probable 
that the lumbar spine or right knee is related to the 
left knee. 

The Board finds Dr. Adelaar's opinion confusing and for 
that reason it carries only minimal persuasiveness.  
The Board infers that the doctor has simply reported 
that weight shifting would aggravate any existing (or 
preexisting) back disorder, but would not be sufficient 
enough to cause the onset of that disorder.  Thus, the 
opinion is not in complete disagreement with the VA 
medical opinion that reflects that weight shifting away 
from the left knee has aggravated a lumbar spine 
disorder.  

In this case, the medical evidence is at least in 
relative equipoise.  On one hand, a VA physician has 
linked, on an aggravation basis, the left knee to the 
lumbar spine disorder.  On the other hand, the 
physicians who attribute the lumbar spine disorder to a 
1969 back strain have not considered whether, but for 
the left knee disability, the back strain in 1969 would 
have occurred.  Moreover, in finding no medical 
probability of a link, Dr. Adelaar did not rule out a 
medical possibility of a link and even admitted that 
aggravation could be a factor.  At best, Dr. Adelaar's 
opinion only partially controverts the favorable 
medical opinions.  

The veteran has attributed his low back disability to 
service-connected disability; however, he does not have 
specialized training in a health care field and it is 
not contended otherwise.  Lay statements are considered 
to be competent evidence of symptoms of disease, 
disability, an injury; however, when the determinative 
issue involves a question of medical nature, such as 
the diagnosis, etiology, or date of onset, as here, 
only those who have specialized training and knowledge 
are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, including 
the testimony, the Board finds that there is a relative 
balance of positive and negative evidence.  The benefit 
of the doubt doctrine must therefore be applied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
Secondary service connection for lumbar spine 
degenerative disc disease and degenerative joint 
disease must therefore be granted on an aggravation 
caused by the service-connected left knee disability.  

Right Knee Disability 

Medical evidence that favors secondary service 
connection for the right knee includes a November 9, 
1992, VA general medical compensation examination 
report.  Although the report itself contains no nexus 
opinion, in a hand-written addendum signed and dated 
November 12, 1992, the physician wrote, "N.B. In this 
examiner's opinion, the problems with the right knee 
were aggravated by and resulted from injury to the left 
knee (patellar dislocation and resulting pain) and the 
subsequent favoring LLE)."  

The above addendum report was submitted during a 
December 1995 hearing and apparently had not been seen 
by the RO prior to that time.  Moreover, although one 
might question the authenticity of the addendum, in an 
October 1997 VA examination report, the VA physician 
who had signed the addendum mentioned it.  

In January 1997, J. Meaney, M.D., reported having 
treated the veteran as a patient.  Dr. Meaney recited 
the history of a left knee injury and then reported the 
following:
    
    The left knee certainly contributed to his 
right knee problems.  After his multiple 
surgeries on the left knee, he had to work 
quite a bit on his right knee and that was the 
strong leg that bore the brunt of his weight 
and no doubt deteriorated in some fashion 
because of the left knee injury and that fact 
that he had to favor that side.

In February 1997, Dr. Meaney wrote another letter that 
essentially repeated the January 1997 letter.  Dr. 
Meaney also submitted a December 1996 arthroscopy 
report that reflects a right knee diagnosis of 
chondromalacia patella with possible torn meniscus and 
patellofemoral arthrosis.

An October 1997 VA examination report mentions that if 
right knee symptoms worsen, "It will go to his left 
knee and the altered gait due to his service-connected 
pathology there."  

Other favorable medical evidence includes various 
examination and outpatient treatment reports, such as a 
July 1993 VA orthopedic examination report, that 
mention limping.  These are favorable in that they 
corroborate the veteran's claim of favoring his painful 
left knee and placing additional stress on the right 
knee.  

The medical evidence that argues against the claim 
includes a February 2000 VA examination report.  In 
that report, the examiner notes that right knee 
problems began around 1980 after no specific injury.  
The examiner concluded that there was no evidence that 
the right knee was aggravated by the left knee; 
however, no rationale was provided for this conclusion.  
Because no rationale was provided, it persuasiveness is 
lessened.  

As noted above, in October 2004, Dr. Adelaar postulated 
that weight shifting from the left knee would aggravate 
a preexisting right knee problem and that the left knee 
had aggravated the right knee for a short period of 
time, but did not cause a permanent issue.  Dr. Adelaar 
found no quantifiable component of right knee disorder 
that could be attributed to the left knee.  

Dr. Adelaar's opinion is not persuasive because it is 
based on incorrect facts.  The February 2000 VA 
examination report reflects that right knee problems 
arose in 1980, which is about 17 years after the 1963 
left knee injury and 24 years prior to Dr. Adelaar's 
opinion.  Yet, Dr. Adelaar found that the left knee had 
aggravated the right knee for only a "short" period of 
time and has not explained why 41 years of limping is a 
short period of time.  Dr. Adelaar also concluded that 
weight shifting could aggravate a preexisting knee 
problem, but then concluded that 41 years of weight 
shifting had not affected this veteran's right knee.  
This is unpersuasive.

The veteran has attributed his right knee degenerative 
joint disease to service-connected disability; however, 
he does not have specialized training in a health care 
field and it is not contended otherwise.  Lay 
statements are considered to be competent evidence of 
symptoms of disease, disability, an injury; however, 
when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or 
date of onset, as here, only those who have specialized 
training and knowledge are competent to render an 
opinion.  Espiritu, supra.  Although the veteran's 
opinion on etiology cannot be used, the Board has 
considered the veteran's March 1996 testimony to the 
effect that his service-connected left knee has caused 
him to fall and injure the right knee repeatedly.  

After weighing all the medical evidence, including the 
testimony, the Board finds that relative equipoise 
exists.  Thus, the equipoise must be resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The Board will grant entitlement to 
service connection for right knee degenerative joint 
disease.  

Increased Rating for the Left Knee

Disability ratings are based upon the average 
impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  The entire 
medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. 
§ 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is 
at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  An appeal from the initial 
assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2005).  Evaluation of a disability includes 
consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the 
effect of symptoms on functional abilities.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of 
the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2005).

With any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such 
as tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and non-weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

Diagnostic Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code  5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 

Diagnostic Code 5003 goes on to say that when the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups.  A 20 percent 
evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

Diagnostic Code 5055 provides that a total rating is 
assigned for one year following prosthetic replacement 
of a knee joint.  Following the one-year period of a 
total rating, a 60 percent rating is to be assigned if 
the replacement resulted in chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2002).  

Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  Subluxation is an incomplete or 
partial dislocation.  Dorland's Illustrated Medical 
Dictionary 1596 (28th ed. 1994).  A 30 percent 
evaluation is warranted for recurrent subluxation or 
lateral instability of the knee when there is severe 
impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee warrants 
a 10 percent rating.  38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg at the knee (normal 
being to approximately 140 degrees) will be rated as 
follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion 
limited to 45 degrees is 10 percent.  Flexion greater 
than 45 degrees is not compensable.  38 C.F.R. § 4.71 
Plate II, § 4.71a, Diagnostic Code 5260.   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be 
rated as follows: Extension limited to 45 degrees is 
50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 
20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 
0 percent.  38 C.F.R. § 4.71 Plate II, § 4.71a, 
Diagnostic Code 5261.    

Cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain and effusion into the knee 
joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage 
of either knee warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.

As the introduction, the left knee disability is rated 
20 percent prior to January 3, 1995; 100 percent from 
January 3, 1995, through May 31, 1995; 20 percent from 
June 1, 1995, through April 3, 1997; 100 percent from 
April 4, 1997, through June 30, 1997; 20 percent from 
July 1, 1997, through January 28, 1999; 100 percent 
from January 29, 1999, through February 29, 2000; 50 
percent from March 1, 2000, to April 11, 2000; 100 
percent from April 11, 2000, to June 1, 2001; and, 30 
percent from June 1, 2001.  The Board will not address 
the four periods in which the RO has already assigned a 
100 percent rating because the maximum benefit has been 
granted.  Thses periods are from January 3, 1995, 
through May 31, 1995; April 4, 1997, through June 30, 
1997; January 29, 1999, through February 29, 2000; and, 
April 11, 2000, to June 1, 2001. 

Prior to January 3, 1995, the left knee disability is 
rated 20 percent under Diagnostic Code 5010-5257.  
During that period, the disability is manifested by 
complaint of severe pain and burning, complaints of 
laxity and giving out, and complaints of weakness.  
Examiners have found range of flexion from zero to 110 
degrees with pain and pain-free range of motion from 
zero degrees in extension to 40 degrees in flexion.  
Examiners found no instability or laxity; however, 
joint tenderness and crepitus were elicited on 
manipulation.  X-rays showed mild patella subluxation 
and patella-femoral joint narrowing.  

For disabilities evaluated on the basis of limitation 
of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  VA should obtain examinations in which the 
examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
or incoordination, including during flare-ups.  Such 
inquiry is not limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss 
due to any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

During the period, the RO rated the left knee joint 
under Diagnostic Code 5010-5257.  These two codes 
represent separate disabilities with distinctly 
different symptoms.  There is no provision in the 
rating schedule which allows osteoarthritis to be 
considered in a rating for lateral instability or 
subluxation.  The rating schedule specifically provides 
that Diagnostic Code 5010 is to be rated as 
degenerative arthritis under Diagnostic Code 5003 and 
that degenerative arthritis will be rated on the basis 
of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Thus, degenerative arthritis and any 
resulting limitation of motion must be rated separately 
from symptoms such as joint instability or subluxation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute 
the same disability or same manifestation under 
38 C.F.R. § 4.14).  

Left knee pain-free range of flexion is to 40 degrees, 
which lies between a 10 percent rating and a 20 percent 
rating.  Added to this are complaints of weakness and 
giving out, which is evidence of additional disability 
and more nearly approximate a 20 percent rating.  Thus, 
considering the DeLuca tenets, the manifestations do 
not more nearly approximate the criteria for a rating 
greater than the 20 percent already assigned for 
limitation of motion.  

Comparing mild patellar subluxation, which is clearly 
shown by the medical evidence, with the criteria of 
Diagnostic Code 5257, the Board finds that the criteria 
for a separate 10 percent schedular rating are more 
nearly approximated for the left knee.  

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance 
of the evidence is against a schedular rating greater 
than 20 percent for left knee limitation of motion for 
the period prior to January 3, 1995.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The evidence, however, favors a separate 10 percent 
schedular rating for mild left patellar subluxation.  
Thus, the Board will grant a separate 10 percent rating 
for left patellar subluxation for the period prior to 
January 3, 1995.  

Turning to the next rating period, that is, from June 
1, 1995, through April 3, 1997, the RO has assigned a 
20 percent rating under Diagnostic Code 5010-5257, just 
as it had for the period above.  However, this rating 
period immediately follows left patellectomy.  During 
this period, the left knee disability is manifested by 
complaints of swelling, pain, and instability.  In July 
1995, a VA examiner reported that the range of flexion 
was from zero to 90 degrees with no instability.  In 
March 1996, the veteran testified that he received 
Social Security Administration disability benefits 
based on both knees.  A July 1976 report notes severe 
knee pain but a stable knee.  Range of flexion was from 
zero to 100 degrees.  Left thigh circumference was 
measurably smaller than the right. In November 1996, a 
VA examiner reported decreased left knee range of 
motion in both flexion and extension, but provided no 
further details.  A March 1997 VA orthopedic 
compensation examination does not address the left 
knee.  

Because there is no diagnostic code for patellectomy, 
ratings based on knee joint limitation of motion and/or 
instability will be considered.  Because a 20 percent 
rating has already been assigned for limitation of 
motion, the Board should address whether the criteria 
for a rating greater than 20 percent are more nearly 
approximated.  Ranges of motion were reportedly from 
zero to 90 degrees with no mention of pain-free range 
of motion, and zero to 100 degrees, with a mention of 
severe pain.  A later VA examiner noted decreased range 
of flexion and range of extension, but gave no 
specifics.  This evidence does not more nearly 
approximate the criteria for a 30 percent rating for 
limitation of flexion.  

Considering VAOPGCPREC 9-2004, which discusses the 
assignment of a rating for limitation of flexion as 
well as a rating for limitation of extension, 
considering the tenets of DeLuca, which require that VA 
consider additional functional impairment due to 
symptoms such as pain, weakness, and incoordination, 
and considering the benefit of the doubt doctrine, the 
Board finds that the criteria for a rating greater than 
20 percent for limitation of flexion are not more 
nearly met.  Because, however, an examiner noted 
decreased range of extension, the Board will resolve 
any remaining doubt in favor of the veteran and assign 
a separate 10 percent rating under Diagnostic Code 5261 
for mild limitation of extension.  This additional 
rating considers any additional functional impairment 
due to pain, incoordination, and weakness (which is 
suggested by decreased thigh circumference).  

Because any patellar subluxation that was shown during 
a previous period has been surgically corrected by 
patellectomy, a separate 10 percent rating for 
subluxation under Diagnostic Code 5257 is not warranted 
during the period from June 1, 1995, through April 3, 
1997.  

After considering all the evidence of record, including 
the testimony, the Board finds that it favors a 
separate 10 percent rating under Diagnostic Code 5261, 
for limitation of extension of the left knee.  The 
Board also finds that the preponderance of the evidence 
is against a separate rating for patellar subluxation 
or lateral instability under Diagnostic Code 5257 and 
the evidence is against a schedular rating greater than 
20 percent for limitation of flexion of the left knee.

Turning to the next rating period, that is, from July 
1, 1997, through January 28, 1999, the RO has assigned 
a 20 percent rating under Diagnostic Code 5010-5257.  
The evidence reflects that a left knee arthroscopy was 
performed on April 4, 1997, just prior to this rating 
period.  On April 4, left knee tenderness and catching 
were noted, as well as range of motion from zero to 110 
degrees.  McMurray's test was positive.  A positive 
McMurray's sign/test is a cartilage click during knee 
manipulation and indicates meniscal injury, Dorland's 
Illustrated Medical Dictionary 1525, 1679 (28th ed. 
1994).  An October 1997 VA orthopedic examination 
report reflects range of motion from zero to 90 degrees 
with a bitter complaint of pain.  Generalized atrophy 
of the left leg was noted and both the thigh and the 
calf were measurably smaller than the right side.  In 
January 1999, the veteran testified that the knee would 
give out unexpectedly and frequently, causing him to 
fall.  Private medical reports note left knee 
degenerative joint disease and note that the left knee 
was unchanged but worse than the right knee.  

Comparing the manifestations shown from July 1, 1997, 
through January 28, 1999, to the rating criteria, the 
range of motion in flexion, when considered along 
painful motion and weakness of both the left thigh and 
the left calf muscle groups, along with consideration 
of the tenets of DeLuca, more nearly approximate 
flexion limited to 15 degrees under Diagnostic Code 
5010-5260.  This warrants a 30 percent schedular rating 
for the left knee.  

Because limitation of extension is not shown during the 
period, a separate rating for limitation of extension 
under Diagnostic Code 5261 is not warranted.  Moreover, 
because neither subluxation nor instability is shown, a 
separate rating under Diagnostic Code 5257 is not 
warranted.  

After considering all the evidence of record, including 
the testimony, the Board finds that it favors a 30 
percent schedular rating under Diagnostic Code 5010-
5260, for limitation of flexion of the left knee from 
July 1, 1997, through January 28, 1999.  An increased, 
30 percent, rating must therefore be granted for this 
period.  

Turning to the rating period from March 1, 2000, 
through April 10, 2000, the RO has assigned a 50 
percent rating under Diagnostic Code 5257-5055.  The 
evidence reflects that a total left knee arthroplasty 
was performed on January 29, 1999.  No VA examination 
was conducted during the relatively short rating 
period.  A February 2000 VA orthopedic examination 
report reflects, however, that the veteran had 
significant pain, swelling, limitation of motion, 
numbness from the knee to the hip, and an extreme limp 
favoring the left knee.  The prosthesis had a hinged 
brace and the veteran also used a cane.  It was noted 
that the result of total knee replacement had been very 
unsatisfactory.  Aseptic loosening of the joint had 
occurred and the left prosthesis surgery report of 
April 11, 2000, notes a grossly unstable joint. 

Comparing the manifestations shown from March 1 to 
April 10, 2000, to the rating criteria for knee 
prosthesis, the Board finds that the criteria for a 60 
percent rating are more nearly approximated.  Severe 
painful motion of the prosthetic knee joint is shown, 
so much so, that the prosthesis became unacceptable.  A 
60 percent rating is therefore granted.  

Numerous left knee surgery scars are shown; however 
none is shown to be symptomatic, nor has the veteran 
has so alleged.  Thus, a compensable rating for the 
left knee surgery scars is not warranted.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-
schedular evaluation will be assigned.  In this case, 
the Board will defer consideration of an extraschedular 
rating until the case is returned to the Board.  


ORDER

Service connection for lumbar spine degenerative disc 
disease and degenerative joint disease is granted.  

Service connection for right knee degenerative joint 
disease is granted.  

For the appeal period prior to January 3, 1995, 
entitlement to a schedular rating greater than 20 
percent for left knee limitation of motion is denied.  

For the appeal period prior to January 3, 1995, 
entitlement to a separate 10 percent schedular rating 
for left knee mild subluxation is granted, subject to 
the laws and regulations governing the payment of 
monetary benefits.

For the appeal period from June 1, 1995, through April 
3, 1997, entitlement to a schedular rating greater than 
20 percent for left knee limitation of flexion is 
denied.  

For the appeal period from June 1, 1995, through April 
3, 1997, entitlement to a separate 10 percent schedular 
rating for left knee limitation of extension is 
granted, subject to the laws and regulations governing 
the payment of monetary benefits.    

For the appeal period from July 1, 1997, through 
January 28, 1999, entitlement to a 30 percent schedular 
rating for left knee limitation of flexion is granted, 
subject to the laws and regulations governing the 
payment of monetary benefits.

For the appeal period from March 1 through April 10, 
2000, a 60 percent schedular rating for left knee 
replacement is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

VA's duty to assist the veteran includes obtaining an 
examination where necessary.  38 U.S.C.A. § 5103A.  
Following total knee replacement in April 2000, a 100 
percent rating was assigned for the requisite period 
that ended on May 31, 2001.  Since that time, the RO 
has assigned a 30 percent rating for the left knee 
prosthesis.  No compensation examination has been 
conducted in the recent 5 years to determine the 
severity of the left knee prosthesis.  The veteran 
testified before the undersigned in October 2005 that 
the left leg was painful, useless, and that he could 
not even lift the left leg.  Thus, a material change in 
severity has been suggested.  The veteran should be 
examined to ascertain whether there is severe pain or 
weakness in that extremity.  

Accordingly, the case is REMANDED for the following 
action:

1.  The VA must review the entire 
file and ensure that all notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
§ 5103(a) and 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well 
as VAOPGCPREC 7-2004 regarding the 
remaining issue on appeal.  In 
particular, VA must send the 
veteran a corrective notice, that: 
(1) explains the information or 
evidence needed to establish an 
effective date, if a higher 
disability rating is granted, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); and (2) 
requests or tells the veteran to 
provide any evidence in his 
possession that pertains to his 
claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify 
and assist a claimant.

2.  After the above has been 
completed, the AMC should make 
arrangements for an orthopedic 
examination by an appropriate 
specialist to determine the nature 
and extent of his service-connected 
left knee disability.  All 
indicated tests or studies deemed 
necessary for an accurate 
assessment should be done.  The 
claims file must be made available 
to the examiner(s) for review of 
the pertinent evidence in 
connection with the examination(s), 
and the report(s) should so 
indicate.  The examiner is asked to 
review the pertinent reports, 
examine the left knee, and 
determine whether extreme painful 
motion or weakness in the left 
lower extremity exists.  Any 
conclusion should be set forth in a 
legible report.  

3.  After the development requested 
above has been completed to the 
extent possible, the AMC should 
readjudicate the claim for a higher 
rating for total left knee 
replacement for the period 
beginning June 1, 2001.  If the 
benefits sought remain denied, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case; however, the veteran is advised 
that failure to cooperate by reporting for examination 
may result in the denial of the claim.  38 C.F.R. § 
3.655 (2005).  The veteran and his representative have 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  
All claims that are remanded by the Board or by the 
Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


